Exhibit 10.1

 

GRAPHIC [g20971km01i001.jpg]

 

December 29, 2011

 

PERSONAL AND CONFIDENTIAL

 

Matthew Long

51235 Ashley Drive

Granger, Indiana 46530

 

Dear Matt:

 

As a follow-up to our previous discussions and to formalize your position as
Chief Financial Officer of Supreme Industries, Inc. (“Supreme”), the following
outlines the terms of our offer to you:

 

1. Base Salary:  $225,000, if annualized, less applicable taxes and other legal
withholdings (“Base Salary”).  The Base Salary will be reviewed annually,
consistent with the practice of reviewing the executive team’s performance.

 

2. Annual Incentive:  You are eligible to receive a potential annual bonus of up
to $85,000, less applicable taxes and other legal withholdings, (“Bonus”) for
2011.  The factors used to determine whether you are eligible to receive the
Bonus and the amount of any such Bonus will be based 50% on company financial
performance and 50% on your personal performance, which eligibility and amount
determinations shall be made in the reasonable discretion of Supreme.  The
Bonus, if any, will be paid on or before March 15, 2012.

 

3. Long Term Incentive:  Supreme intends to adopt a new stock incentive plan for
purposes of making equity awards to employees and non-employee directors,
subject to the approval of Supreme’s stockholders, which approval is not
guaranteed.  In the event such plan is approved by the stockholders, in 2012,
you are eligible for a grant of shares of restricted Class A Common Stock in
Supreme (“Equity Award”).  The Equity Award shall equal the number of whole
shares, using the value model then used by Supreme in its audit report, that
have, in the aggregate, a fair market value on the date of grant (as determined
in accordance with any applicable new stock incentive plan (“Stock Plan”)) up to
$85,000, which shares are subject to all terms of the Stock Plan, if any. 
Whether you receive all or any portion of the Equity Award will be based on your
achievement of the goals and objectives set forth in your 2012 Performance Plan,
which determination of achievement and any Equity Award amount shall be made in
the reasonable discretion of Supreme.

 

4. Sign-on Bonus:  You will be granted 15,000 shares of restricted Class A
Common Stock in Supreme, which stock shall not vest until you have completed 6
months of employment with Supreme and is subject to all terms of the Amended and
Restated 2004 Stock Option Plan.  These shares shall be granted in the following
manner: (a) 10,000 shares granted to you in 2011; and (b) 5,000 shares granted
to you in January, 2012.

 

5. Benefits:  You will be eligible to participate in the Supreme Corporate
Benefits program,  subject to the terms and conditions of such program and the
applicable plan documents, at the same

 

Supreme Industries, Inc.

2581 East Kercher Road · PO Box 463 · Goshen, IN 46527

 

--------------------------------------------------------------------------------


 

level as other members of Supreme’s executive leadership team.  You will receive
the use of a company car or receive a car allowance comparable to such benefits
provided to Supreme’s executive leadership team and in accordance with Supreme’s
policies concerning such benefits.

 

6. Severance:

 

a.               In the event that (i) there is a Change of Control in Supreme’s
ownership, or change in Supreme’s President, prior to April 17, 2013 that
directly results in the involuntary termination of your employment, (ii) your
employment is terminated by Supreme without Cause, or (iii) you terminate your
employment with Supreme for Good Reason, you will receive an amount equal to one
year’s Base Salary as of the time of termination, less applicable taxes and
other legal withholdings (“Severance”).  The Severance will be paid in
accordance with Paragraph 6(c) of this agreement.

 

b.              For purposes of this Agreement:

 

i.                  “Cause” means (i) your breach or violation of a material
term hereof or other agreement to which you and Supreme are parties, which you
fail to cure within thirty (30) days after receiving written notice from Supreme
detailing the allegations, (ii) your material failure or refusal to perform your
job duties or responsibilities, which you fail to cure within thirty (30) days
after receiving written notice from Supreme, (iii) your gross negligence,
willful misconduct, breach of fiduciary duty, dishonesty, fraud, embezzlement or
theft, which Supreme, in its sole discretion, considers materially damaging to,
or which materially discredits, Supreme, or (iv) your conviction, commission, or
plea of nolo contendere to any felony or other crime involving dishonesty or
moral turpitude.

 

ii.               “Change of Control” means the occurrence of any of the
following circumstances after the date hereof: (A) any “person” (as such term is
used in Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (“Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Supreme or a corporation or other entity owned directly
or indirectly by the shareholders of Supreme in substantially the same
proportions as their ownership of stock of Supreme, shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Supreme representing 30% or more of the combined
voting power of Supreme’s then outstanding voting securities without prior
approval of at least two-thirds of the members of Supreme’s Board of Directors
(“Board”) in office immediately prior to such person attaining such percentage
interest; (B) Supreme is a party to a merger, consolidation, share exchange,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter; or (C) during any
fifteen-month period, individuals

 

2

--------------------------------------------------------------------------------


 

who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by Supreme’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board.

 

iii.            “Good Reason” means (i) material diminution in the nature and
scope of your responsibilities, duties or authority, (ii) material failure of
Supreme to provide you with the Base Salary, incentive payments or benefits
(including fringe benefits sponsored by Supreme) in accordance with the terms
hereof, or (iii) without your written consent, relocation of your office to an
area outside a 50-mile radius of Supreme’s current headquarters; provided that
any event described in (i) through (iii) shall not constitute Good Reason unless
you deliver to Supreme a written notice of termination for Good Reason within 90
days after you first learn of the existence of the circumstances giving rise to
Good Reason, and within 30 days following delivery of such notice, Supreme has
failed to cure the circumstances giving rise to Good Reason.

 

c.               To receive the Severance, you must sign a Termination,
Severance and Release Agreement substantially in the form attached hereto as
Exhibit A (“Severance Agreement”) and return such Severance Agreement to Supreme
within 50 days of Supreme’s provision of the Severance Agreement to you or such
shorter time period as specified by Supreme.  The Severance will be paid out in
24 equal semi-monthly installments on Supreme’s regular payroll days, with the
first payment starting on the first regular payroll day that is 60 days after
your employment terminates (“Severance Start Date”).  If the Severance Agreement
allows you to revoke any portion of the Severance Agreement after signing the
Severance Agreement and you exercise any such revocation right, you will only
receive 1% of the Severance, which will be paid in 1 installment on Supreme’s
first regular payroll day after the Severance Start Date.

 

d.              This agreement is intended to comply with or be exempt from the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”) and
shall be interpreted in a manner consistent with that intent.  Notwithstanding
any provision of this agreement to the contrary, any payment hereunder that is
subject to the six-month delay under Section 409A(a)(2)(B) for a “specified
employee,” if applicable, shall not be paid or commence until the earliest of:
(i) the first day of the seventh month after your date of termination, (ii) the
date of your death, or (iii) such earlier date as complies with the requirements
of Section 409A.  Installment payments hereunder shall be treated as separate
payments for purposes of Section 409A.

 

7.               At-Will Employment:  This is an offer of at-will employment and
is not an agreement to employ you for any set period of time.  However, you must
provide Supreme with 60-days advance notice of any resignation of your
employment with Supreme. This agreement also does not state all of the terms and
conditions of your employment with Supreme, and you will be required to comply

 

3

--------------------------------------------------------------------------------


 

with Supreme’s procedures and policies, which may change from time to time. 
Furthermore, your participation in any of the benefit and other programs
referenced herein is governed by company policies and the specific terms of any
relevant plan documents, which policies and plans may be amended or revoked at
any time.

 

8.     Non-Disclosure: During your employment with Supreme, Supreme will provide
you with Confidential Information in a manner and at a time in Supreme’s sole
discretion.  “Confidential Information” includes trade secrets or confidential
information of Supreme, including without limitation: client, referral source,
and/or vendor identity, contact, preferences and/or other information and
history; current and prospective client, referral and/or vendor lists and/or
databases; contracts; information concerning any potential or actual acquisition
of Supreme; processes; technical data; policies; pricing, costs, business and/or
other strategies; designs; formulas; programming standards; developmental or
experimental work; equipment or product design; discoveries; testing results;
marketing, sales and/or business plans and/or practices; market or pricing
studies, analysis or strategy; development tools or techniques; software source
documents; users’, business and/or training manuals; business information; any
other original works of authorship by Supreme; hardware configuration; chemical,
mechanical or other formulations or compositions of Supreme’s current or future
products; budgets; financial information; product construction, specifications
and/or other information; audit processes; management methods and information;
information regarding the skills and compensation of employees and contractors
of Supreme; or other business information disclosed to you by Supreme, either
directly or indirectly, in writing, orally, or by drawings or observation.
Notwithstanding the foregoing, “Confidential Information” shall not include
information (i) that is or shall become generally available to the public other
than as a result of your unauthorized disclosure, (ii) that was or becomes
available to you on a non-confidential basis from a source other than Supreme or
any subsidiaries of Supreme and that you can demonstrate through adequate
documentation became available to you in such manner, or (iii) that was
developed by or for you independently of, and without the use of, any
Confidential Information and that you can demonstrate with adequate
documentation was developed by you in such a manner. You shall not, during the
period of your employment or at any time thereafter, disclose to anyone,
publish, use, exploit, or solicit, allow or assist another person to use,
disclose, publish or exploit, except for the benefit of Supreme, any
Confidential Information and except as: (1) required in the ordinary course of
Supreme’s business in connection with your work for Supreme; (2) required by
law; or (3) directed and expressly authorized in writing by the President of the
Supreme.  However, this confidentiality provision does not prohibit you from
discussing employee compensation for authorized purposes under the National
Labor Relations Act.  You represent that, to your knowledge, your performance of
your job duties for Supreme will not breach any agreement you may have with any
of your prior employers or any other entity or individual.  Additionally, during
your employment, Supreme will receive from third parties their confidential
information, including without limitation nonpublic personal information.  You
will hold all such confidential information in the strictest confidence and not
use, publish, exploit or disclose it to any person or organization except as
necessary in the course of your employment with Supreme and in accordance with
any use agreement with such third party.  Furthermore, upon request by Supreme
or upon the termination of your employment for any reason, you will immediately
return and deliver to Supreme any and all Confidential Information and all other
documents and items — whether in hard or digital form — and all copies thereof
which belong to

 

4

--------------------------------------------------------------------------------


 

Supreme or relate to Supreme’s business and which are in your possession,
custody or control, whether prepared by you or others.  You will also, after you
have provided a copy of such information or documents to Supreme, delete any
information or documents relating to Supreme’s business from any computer,
cellular phone or other digital or electronic device owned by you or in your
possession.

 

9.     Non-Competition: During your employment with Supreme, you will not work
on any basis (including part-time or as an independent contractor) for a
Competing Business or participate in any material way in any other business that
is not a Competing Business.  You recognize and agree that:  (i) Supreme has
devoted a considerable amount of time, effort, and expense to develop its
Confidential Information and business goodwill; (ii) the Confidential
Information and Supreme’s business goodwill are valuable assets to Supreme; and
(iii) any unauthorized use or disclosure of Supreme’s Confidential Information
would cause irreparable harm to Supreme for which there is no adequate remedy at
law, including damage to Supreme’s business goodwill.  For these reasons, you
agree that to protect Supreme’s Confidential Information and business goodwill,
it is necessary to enter into the following restrictive covenants.  During the
Non-Competition Period, you, either individually or as a principal, director,
officer, partner, manager, contractor, employee, lender, investor, volunteer or
in any other manner or capacity whatsoever, shall not, directly or indirectly,
without the express prior written consent of the President of Supreme:

 

(a)          Become employed by, invest in, finance, advise, endorse, perform
services or otherwise engage in any capacity with a Competing Business in the
Restricted Area; provided, that you may own, directly or indirectly, solely as
an investment, not more than three percent (3%) of the securities of any
Competing Business traded on any national securities exchange.  You shall be
deemed to be engaging in business in the Restricted Area if you use any
electronic or digital device on behalf or for the benefit of any Competing
Business that is physically located in the Restricted Area to communicate with
any person, whether or not such other person is physically located in the
Restricted Area, or use any telecommunication device located outside the
Restricted Area to communicate with any person located in the Restricted Area on
behalf or for the benefit of a Competing Business;

 

(b)         Solicit business from, attempt to transact business with, or
transact business with any current or prospective client of Supreme with whom
Supreme transacted business or solicited within the preceding twenty-four (24)
months and which either: (i) you contacted, called on, serviced, or did business
with during your employment with Supreme; or (ii) you learned of or obtained
Supreme’s Confidential Information about as a result of your employment with
Supreme.  This restriction applies only to soliciting or transacting business
that is in, or is the same or similar to, the scope of services or products
provided by Supreme;

 

(c)          Hire, solicit for employment, induce or encourage to leave the
employment of Supreme or otherwise cease their employment with Supreme, on
behalf of yourself or any other person or entity, any employee or independent
contractor of Supreme or any former contractor or employee of Supreme whose
employment or contracting relationship ceased less than three (3) months
earlier; provided, that this provision shall not prohibit you from placing
general advertisements or conducting any other form of general solicitation that
is not specifically

 

5

--------------------------------------------------------------------------------


 

targeted at any such employee, independent contractor, former employee or former
contractor or hiring any such person who responds to such advertisement or
general solicitation.

 

(d)         “Non-Competition Period” means during your employment with Supreme
and for a period of one (1) year after your employment with Supreme ceases for
whatever reason.  “Competing Business” means any entity or business that
provides the same or similar services and products as Supreme, which includes
without limitation, the production, development, distribution and/or selling of
goods and services related to specialized commercial vehicles, including,
without limitation, truck bodies, shuttle buses, homeland response vehicles,
armored vehicles, luxury motorcoaches, and portable storage containers. 
“Restricted Area” for purposes of this restriction is and to the extent
permitted by applicable law (1) any county, parish or similar political
subdivision in which you performed any services for Supreme during your
employment with Supreme; (2) any county, parish or similar political subdivision
about which you received Supreme’s Confidential Information regarding Supreme’s
business during your employment with Supreme; (3) any county, parish or similar
political subdivision in which an office of Supreme is located for which you had
supervisory or managerial responsibilities during your employment with Supreme;
and (4) any county, parish or similar political subdivision in which any Supreme
office or location is located that was your primary office or an office from
which you regularly worked during your employment with Supreme or for which you
provided services.

 

(e)          You agree that the restrictions contained in Paragraphs 8 and 9, in
view of the national nature of Supreme’s business and Supreme’s Confidential
Information and business goodwill, are reasonable and necessary to protect
Supreme’s legitimate business interests and goodwill and that any violation of
these restrictions would result in irreparable injury to Supreme for which money
damages would not be a sufficient remedy.  Therefore, you agree that Supreme
shall be entitled to a temporary restraining order and injunctive relief,
without the posting of bond, restraining you from the commission of any breach
of Paragraphs 8 and 9 and to recover Supreme’s reasonable attorneys’ fees, costs
and expenses related to any breach or threatened breach of this agreement. 
Nothing contained in this agreement shall be construed as prohibiting Supreme
from pursuing any other remedies available to it for any breach or threatened
breach, including, without limitation, the recovery of money damages.  If you
violate any of the restrictions contained in Paragraph 9, the Non-Competition
Period will be suspended and will not run in favor of you until such time that
you cure the violation to the satisfaction of Supreme.  If you, in the future,
seek or are offered employment, or any other position or capacity with another
person or entity, you agree to inform each new entity or individual, before
accepting employment or other position, of the existence of the restrictions in
Paragraphs 8 and 9.  Further, before taking any employment or other position
with any person or entity during the Non-Competition Period, you agree to give
prior written notice to Supreme of the name of such person or entity.  Supreme
shall be entitled to advise such person or entity of the provisions of
Paragraphs 8 and 9 and to otherwise deal with such person to ensure that the
provisions of Paragraphs 8 and 9 are enforced and duly discharged.

 

10.   Ownership of Information, Inventions, and Original Works:  You hereby
assign to Supreme

 

6

--------------------------------------------------------------------------------


 

any rights you may have or acquire in Proprietary Information and recognize that
all Proprietary Information shall be the sole property of Supreme and its
assigns and that Supreme and its assigns shall be the sole owner of all trade
secret rights, patent rights, copyrights, and all other rights throughout the
world (collectively, “Proprietary Rights”) related thereto.  “Proprietary
Information” means trade secrets, confidential knowledge, data or any other
proprietary information of Supreme.  By way of illustration but not limitation,
Proprietary Information includes (a) trade secrets, inventions, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, knowhow, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) tangible and intangible information relating to formulations, products,
processes, know-how, designs, formulas, methods, developmental or experimental
work, testing trials, improvements, discoveries, plans for research, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of
Supreme.  You further hereby assign to Supreme all of your right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by you,
either alone or jointly with others, during your employment with Supreme or in
conjunction or at the request of any other person or entity and related in any
manner to specialized commercial vehicles, including, without limitation, truck
bodies, shuttle buses, homeland response vehicles, armored vehicles, luxury
motorcoaches, and portable storage containers, prior to the effective date of
this agreement (collectively, “Prior Vehicle Inventions”). Inventions and Prior
Vehicle Inventions are hereinafter referred to as “Company Inventions.” You
recognize that this agreement does not require assignment of any invention which
you developed entirely on your own time without using Supreme’s equipment,
supplies, facilities or trade secret information, unless that invention
(a) relates at the time of conception or reduction to practice of the invention
to specialized commercial vehicles, including, without limitation, truck bodies,
shuttle buses, homeland response vehicles, armored vehicles, luxury
motorcoaches, and portable storage containers, or any other portion of Supreme’s
business or actual or demonstrably anticipated research or development of
Supreme; or (b) results from any services performed by you for Supreme.  You
also assign to, or as directed by, Supreme all of your right, title and interest
in and to any and all Inventions, full title to which is required to be in the
United States by a contract between Supreme and the United States or any of its
agencies.  You also acknowledge that all original works of authorship which are
made by you (solely or jointly with others) within the scope of the services
that you provide to Supreme and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101).  You further agree to assist Supreme, at Supreme’s
expense, in every proper way to obtain and from time to time enforce United
States and foreign Proprietary Rights relating to Company Inventions in any and
all countries. To that end, you will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as Supreme may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, you will execute, verify and deliver assignments of such Proprietary
Rights to Supreme or its designee. You hereby waive and quitclaim to Supreme any
and all claims, of any nature whatsoever, which you now or may hereafter have
for infringement of any Proprietary Rights assigned hereunder to Supreme.  You
agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required

 

7

--------------------------------------------------------------------------------


 

by Supreme) of all Proprietary Information developed by you and all Inventions
made by you during your employment with Supreme, which records shall be
available to and remain the sole property of Supreme at all times.  Except for
the Prior Vehicle Inventions, those Inventions, if any, patented or unpatented,
that you made prior to your employment with Supreme are excluded from the scope
of this agreement.

 

11.   Non-Disparagement:  You agree that Supreme’s goodwill and reputation are
assets of great value to Supreme which were obtained through great costs, time
and effort.  Therefore, you agree that during your employment with Supreme and
after the termination of your employment for any reason, you will not in any way
disparage, libel or defame Supreme, its business or business practices, its
products or services, or its employees, officers, directors or owners.  Supreme
agrees that, during your employment and after the termination of your employment
for any reason, the executive officers of Supreme will not in any way disparage,
libel or defame you.  Notwithstanding the foregoing, this provision shall not
apply to any testimony given by a party pursuant to subpoena or court order or
prohibit a party from participating in or otherwise responding to any
investigation or inquiry conducted by any governmental agency.

 

12.   No Expectation of Privacy:  You understand and agree that you have no
expectation of privacy with respect to Supreme’s telecommunications, networking,
or information processing systems (including, without limitation, stored
computer files, text messages, e-mail messages accessed or created, internet
sites accessed, and voice messages) and that your activity and any files or
messages on or use of any such systems may be accessed, monitored, copied and
saved by Supreme at any time without notice to you.

 

13.   This agreement is the entire agreement between you and Supreme with
respect to the subject matter hereof, and supersedes any previous agreements,
written or oral, between you and Supreme with regard to the subject matter of
this agreement.  This agreement may not be modified or amended orally and any
amendment or modification must be in writing and be signed by you and the
President of Supreme.  In the event any court of competent jurisdiction holds
any provision of this agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be limited or excluded from this agreement to the
minimum extent required, and the remaining provisions shall not be affected and
shall remain in full force and effect.  You further agree that in the event any
of the covenants contained in Paragraph 9 shall be held by any court to be
effective in any particular area or jurisdiction only if said covenant is
modified to limit its duration or scope, then the court shall have such
authority to reform the covenant and the parties hereto shall consider such
covenant(s) and/or other provisions of Paragraph 9 to be amended with respect to
that particular jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained herein shall remain
in full force and effect as originally written.

 

14.   This agreement shall be binding upon and inure to the benefit of you,
Supreme and any parents, subsidiaries, affiliated companies, successors or
assigns of Supreme.  Your obligations under this agreement shall be binding upon
you and your heirs and executors.  The obligations under Paragraphs 8, 9, 10,
11, 13, 14, and 15 of this agreement shall continue in effect after the
termination of your employment, regardless of the reason(s) for termination. 
Supreme’s waiver of

 

8

--------------------------------------------------------------------------------


 

any provision of this agreement shall not constitute (i) a continuing waiver of
that provision, or (ii) a waiver of any other provision of this agreement.

 

15.   Any dispute in the meaning, effect, or validity of this agreement shall be
resolved in accordance with the laws of the State of Indiana without regard to
the conflict of laws provisions thereof.  Venue of any litigation arising from
this agreement shall be in a federal or state court of competent jurisdiction in
Elkhart County, Indiana or in any other county in which such litigation may be
required by any mandatory venue provision.  Further, the prevailing party in any
legal proceeding based upon this agreement shall be entitled to reasonable
attorney’s fees and court costs, in addition to any other recoveries allowed by
law.

 

I look forward to your acceptance of our offer, which you may do by signing
below and returning this letter to my attention.

 

Regards,

 

/s/ Kim Korth

 

12/29/11

 

Kim Korth

President and CEO

Supreme Industries, Inc.

 

Accepted:

/s/ Matthew W. Long

 

Date:

12/29/11

 

 

Matthew Long

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit “A”

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
Supreme Industries, Inc. and its affiliates and subsidiaries (“Employer”) and
Matthew Long (“Employee”).  The Employer and Employee are referred to
collectively as the “Parties.”

 

WHEREAS, Employee was employed with Employer;

 

WHEREAS, Employee’s employment with Employer terminated effective
                                         (“Termination Date”);

 

WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them, including, but not limited to those
concerning Employee’s employment, the separation of Employee’s employment with
the Employer, and any and all disputes over benefits and compensation connected
with such employment;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.                                      End of Employee’s Employment.  The
Parties acknowledge that the Employee’s employment with Employer terminated on
the Termination Date.

 

2.                                      Certain Payments and Benefits.

 

(a)                                        Accrued Obligations.  On the
Employer’s next regularly scheduled payday after the Termination Date, the
Employer shall pay Employee for all unpaid salary through the Termination Date
and, if payable in accordance with the Employer’s policies, procedures and plans
in effect, accrued vacation, paid time off benefits, bonuses and business
expenses.  All amounts paid shall be subject to applicable payroll withholdings
and taxes.

 

(b)                                       Separation Payments.  Subject to
Employee’s consent to and fulfillment of Employee’s obligations in this
Agreement and provided that Employee does not revoke certain portions of this
Agreement under Section 12, the Employer will pay Employee the amount of
$                      , minus normal payroll withholdings and taxes
(“Separation Payment”), in 24 equal semi-monthly installments on the Employer’s
regular payroll days, with the first payment starting on the first regular
payroll day that is 60 days after the Termination Date (“Severance Start
Date”).  No Separation Payment will be paid until the Employer receives this
Agreement executed by Employee and the time period for Employee to revoke
certain portions of this Agreement, as specified in Section 12, has expired. 
Employer must receive this Agreement executed by Employee on or before
                          .  If Employer receives this Agreement executed by
Employee and Employee revokes certain portions of this Agreement, as specified
in Section 12, Employer shall only pay Employee 1% of the Separation Payment,
minus normal payroll withholdings and taxes (“Partial Separation Payment”),
which payment shall be made in a single lump sum payment on the Employer’s first
regular payday after the Severance Start Date.  The period of time commencing on
the Termination Date and ending on the date of the last Separation Payment is
referred to as the “Separation Period.”  Neither the Separation Payment nor the
Partial Separation Payment will be treated as compensation under any

 

1

--------------------------------------------------------------------------------


 

Employer 401(k) Plan or any other retirement plan.  The Employer’s obligations
under this Section 2(b) shall cease if it learns that the Employee has violated
any provision of this Agreement.

 

(c)                                        Waiver of Additional Compensation or
Benefits.  Other than compensation, payments and benefits provided for: in this
Agreement; by law; or in any restricted stock plan or benefit program of
Employer in which Employee is a participant, Employee shall not be entitled to
any additional compensation or benefits.  Any vested interest held by Employee
in any Employer 401(k) Plan, retirement plan and any other plans in which
Employee participates, if any, shall be distributed in accordance with the terms
of the plan and applicable law, if any.

 

(d)                                       To the extent any amount payable under
this Section is nonqualified deferred compensation subject to Section 409A of
the Internal Revenue Code of 1986 (the “Code”), then (i) for purposes of this
Section, “termination of employment” shall mean Employee’s “separation of
service”, as defined in Section 1.409A-1(h) of the Treasury Regulations,
including the default presumptions thereunder and (ii) wherever payments to
which this Section applies are to be made in installments, each such installment
shall be deemed to be a separate payment for purposes of Section 409A of the
Code.

 

3.                                      General Release and Waiver.  In
consideration of the payments and other consideration provided for in this
Agreement, that being good and valuable consideration, the receipt, adequacy and
sufficiency of which are acknowledged by Employee, including, without limitation
either the Separation Payment or the Partial Separation Payment, Employee, on
Employee’s own behalf and on behalf of Employee’s agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Releasing Parties”) hereby fully releases, remises, acquits
and forever discharges Employer and all of its affiliates, and each of its
respective officers, directors, shareholders, equity holders, members, partners,
agents, employees, successors and assigns, (collectively, the “Released
Parties”), jointly and severally, from any and all claims, rights, demands,
debts, obligations, losses, causes of action, suits, controversies, setoffs,
affirmative defenses, counterclaims, third party actions, damages, penalties,
costs, expenses, attorneys’ fees, liabilities and indemnities of any kind or
nature whatsoever (collectively, the “Claims”), whether known or unknown,
suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief, back
pay, fringe benefits, reinstatement, reemployment, or compensatory, punitive or
any other kind of damages, which any of the Releasing Parties ever have had in
the past or presently have against the Released Parties, and each of them,
arising from or relating to Employee’s employment with Employer or its
affiliates or the separation of that employment or any circumstances related
thereto, including without limitation all claims arising under or relating to
employment with the Employer, any actions of the Employer or any of the Released
Parties during Employee’s employment with the Employer, employment contracts,
employee benefits or purported employment discrimination or violations of civil
rights of whatever kind or nature, including without limitation all claims
arising under the Age Discrimination in Employment Act, the Racketeer Influenced
and Corrupt Organizations Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act of 1973, Title
VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, the Civil
Rights

 

2

--------------------------------------------------------------------------------


 

Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the Indiana Code, the
Sarbanes-Oxley Act, the anti-retaliation provisions of the Fair Labor Standards
Act or any other applicable federal, state or local employment discrimination
statute, law or ordinance, including, without limitation, claims for wrongful
discharge, breach of express or implied contract or implied covenant of good
faith and fair dealing, and any other claims arising under state, federal or
local law, including, but not limited to assault and intentional infliction of
emotional distress, as well as any expenses, costs or attorneys’ fees.  Employee
further agrees that Employee will not file or permit to be filed on Employee’s
behalf any such claim.  Notwithstanding the preceding sentence or any other
provision of this Agreement, this release is not intended to interfere with
Employee’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or any state or local human rights commission in
connection with any claim Employee believes Employee may have against Employer
or its affiliates.  However, by executing this Agreement, Employee hereby waives
the right to recover in any proceeding Employee may bring before the EEOC or any
state or local human rights commission or in any proceeding brought by the EEOC
or any state or local human rights commission on Employee’s behalf.  This
release shall not apply to any of the Employer’s obligations under this
Agreement, or any vested 401(k), retirement plan or COBRA continuation coverage
benefits, or any other vested benefits under any stock or benefit plan of
Employer in which Employee is a participant.  Additionally, this release shall
not operate to waive or bar any claim or right that by law may not be waived or
barred.  Employee acknowledges that certain of the payments and benefits
provided for in Section 2 of this Agreement constitute good and valuable
consideration for the release contained in this Section 3.

 

4.                                      Return of Employer Property.  Within
three (3) days of the Termination Date, Employee shall, to the extent not
previously returned or delivered: (a) return all equipment, records, files,
programs or other materials and property, including, without limitation, any
Confidential Information (defined below), in his possession which belong to the
Employer or any one or more of its affiliates, including, without limitation,
all, computer access codes, passwords, Blackberries, credit cards, keys and
access cards; and (b) deliver all original and copies of notes, materials,
records, plans, technical data or other documents, files or programs (whether
stored in paper form, computer form, digital form, electronically or otherwise)
(“Documents”) that relate or refer to (i) the Employer or any one or more of its
affiliates, or (ii) the Employer’s business in any way or any one or more of the
Employer’s affiliates’ business in any way.  By signing this Agreement, Employee
represents and warrants that Employee has not retained and has or will timely
return and deliver all the items and all copies of items described or referenced
in subsections (a) or (b) above; and, that should Employee later discover
additional items described or referenced in subsections (a) or (b) above,
Employee will immediately notify Employer and immediately return/deliver such
items to Employer.  Employee further agrees that, after Employee provides a copy
of such information or documents to Employer, Employee will delete any
information or documents relating to the Employer’s business from any computer,
cellular phone or other digital or electronic device owned by Employee.

 

5.                                      Confidentiality of Information.  During
Employee’s employment with Employer, Employer provided Employee with
Confidential Information (defined below), to which Employee has not previously
had access.  For purposes of this Agreement, “Confidential Information” includes
trade secrets or confidential information of the Employer, including without
limitation: client, referral source, and/or vendor identity, contact,
preferences and/or

 

3

--------------------------------------------------------------------------------


 

other information and history; current and prospective client, referral and/or
vendor lists and/or databases; contracts; information concerning any potential
or actual acquisition of the Employer; processes; technical data; policies;
pricing, costs, business and/or other strategies; designs; formulas; programming
standards; developmental or experimental work; equipment or product design;
discoveries; testing results; marketing, sales and/or business plans and/or
practices; market or pricing studies, analysis or strategy; development tools or
techniques; software source documents; users’, business and/or training manuals;
business information; any other original works of authorship by the Employer;
hardware configuration; chemical, mechanical or other formulations or
compositions of Employer’s current or future products; budgets; financial
information; product construction, specifications and/or other information;
audit processes; management methods and information; information regarding the
skills and compensation of employees and contractors of Employer; or other
business information disclosed to Employee by the Employer, either directly or
indirectly, in writing, orally, or by drawings or observation. Notwithstanding
the foregoing, “Confidential Information” shall not include information (i) that
is or shall become generally available to the public other than as a result of
the Employee’s unauthorized disclosure, (ii) that was or becomes available to
the Employee on a non-confidential basis from a source other than the Employer
or any subsidiaries of the Employer and that the Employee can demonstrate
through adequate documentation became available to the Employee in such manner,
or (iii) that was developed by or for the Employee independently of, and without
the use of, any Confidential Information and that the Employee can demonstrate
with adequate documentation was developed by the Employee in such a manner.
Employee agrees that Employee will not take, disclose to anyone, publish, use,
exploit, or solicit, allow or assist another person to take, use, disclose,
publish or exploit any Confidential Information, except as: (1) required by law;
or (2) directed and expressly authorized in writing by the President of the
Employer.

 

6.                                      Breach of Agreement.  In the event
(i) Employee fails to fulfill any of Employee’s obligations in this Agreement,
or (ii) Employee or anyone acting on Employee’s behalf brings suit against the
Employer seeking to declare any term of this Agreement void or unenforceable and
if one or more material terms of this Agreement are ruled by a court or
arbitrator to be void or unenforceable or subject to reduction or modification,
then the Employer shall be entitled to (a) terminate the Agreement,
(b) terminate the Separation Payment, (c) recover the Separation Payment already
paid to Employee (except for the Partial Separation Payment), (d) recover
attorneys’ fees, expenses and costs the Employer incurs in such action, and/or
(e) recover any and all other damages to which the Employer may be entitled at
law or in equity as a result of a breach of this Agreement.

 

7.                                      Not An Admission of Wrongdoing.  This
Agreement shall not in any way be construed as an admission by either Party of
any acts of wrongdoing, violation of any statute, law or legal or contractual
right.

 

8.                                      Voluntary Execution of the Agreement. 
Employee and Employer represent and agree that they have had an opportunity to
review all aspects of this Agreement, and that they fully understand all the
provisions of the Agreement and are voluntarily entering into this Agreement.

 

9.                                      Confidentiality of Agreement.  Employee
agrees to keep confidential the specific terms of this Agreement and shall not
disclose same to any person except that Employee

 

4

--------------------------------------------------------------------------------


 

may inform Employee’s spouse and Employee’s financial, tax, professional and
legal advisors of the contents or terms of this Agreement.  Before sharing the
Agreement or its terms with Employee’s spouse or Employee’s financial, tax
and/or legal advisors, Employee agrees to notify them of this confidentiality
requirement and obtain a pledge from them not to disclose the terms of this
Agreement.  If Employee is required to disclose the Agreement to others by legal
process, Employee shall to the extent practical under the circumstances first
give notice to the Employer in order that the Employer may have an opportunity
to seek a protective order.  Employee shall cooperate with the Employer, should
it decide to seek a protective order.

 

10.                               Binding Effect.  This Agreement shall be
binding upon the Employer and upon Employee and Employee’s heirs,
administrators, representatives, executors, successors and assigns.  In the
event of Employee’s death, this Agreement shall operate in favor of Employee’s
estate and all payments, obligations and consideration will continue to be
performed in favor of Employee’s estate.

 

11.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the Parties, and fully supersedes any and all prior
agreements, understandings, or representations between the Parties pertaining to
Employee’s employment with Employer, the subject matter of this Agreement or any
other term or condition of the relationship between Employer and Employee, save
and except for any non-disparagement, non-disclosure, non-solicitation,
non-competition, wage deduction or intellectual property assignment agreements
in effect between Employee and Employer, which agreements, if any, shall
continue in full force and effect.

 

12.                               Knowing and Voluntary Waiver.  Employee, by
Employee’s free and voluntary act of signing below, acknowledges that
(i) Employee has been given a period of                              days
(“Review Period”) to consider whether to agree to the terms contained herein,
(ii) Employee has been advised in writing to consult with an attorney prior to
executing this Agreement, (iii) Employee understands that this Agreement
specifically releases and waives all rights and claims Employee may have under
the Age Discrimination in Employment Act (“ADEA”)  prior to the date on which
Employee signs this Agreement, and (iv) agrees to all of the terms of this
Agreement and intends to be legally bound thereby. Furthermore, Employee
acknowledges that the Separation Payment provided for in Section 2(b) of this
Agreement will be delayed until this Agreement becomes effective, enforceable
and irrevocable.  Employer and Employee agree that any changes to this
Agreement, whether material or immaterial, will not restart the running of the
Review Period.

 

This Agreement will become effective, enforceable and irrevocable as to
Employee’s release of any claims the Employee may have under the ADEA on the
eighth day after the date on which it is executed by Employee (“Effective
Date”).  During the seven-day period prior to the Effective Date, Employee may
revoke Employee’s agreement to release any claims the Employee may have under
the ADEA, and any amendments thereto, by indicating in writing to Employer the
Employee’s intention to revoke, in accordance with the provisions of
Section 13.  If Employee exercises Employee’s right to revoke hereunder,
Employee shall forfeit Employee’s right to receive the Separation Payment
provided for in Section 2(b), except for the Partial Separation Payment, and to
the extent such payments or benefits have already been made, Employee agrees
that Employee will immediately reimburse the Employer for the amounts of such
payments and benefits.

 

5

--------------------------------------------------------------------------------


 

13.                               Notices.  All notices and other communications
hereunder will be in writing.  Any notice or other communication hereunder shall
be deemed duly given if it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth:

 

If to Employee:

 

Matthew Long

 

 

 

If to Employer:

 

 

Supreme Industries, Inc.

2581 East Kercher Road

Goshen, IN 46527

 

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, fax, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient.  Any party may change the address to which notices and other
communications are to be delivered by giving the other party notice.

 

14.                               Governing Law.  This Agreement shall in all
respects be interpreted, enforced, and governed under the laws of the State of
Indiana.  The Employer and Employee agree that the language in this Agreement
shall, in all cases, be construed as a whole, according to its fair meaning, and
not strictly for, or against, any of the Parties.  Venue of any litigation
arising from this Agreement shall be in a court of competent jurisdiction in
Elkhart County, Indiana or in any other county required by any mandatory venue
provision.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which when executed and delivered (which deliveries may
be by facsimile) shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

16.                               No Assignment Of Claims.  Employee represents
and agrees that Employee has not transferred or assigned, to any person or
entity, any claim involving the Employer, or any portion thereof or interest
therein.

 

17.                               No Waiver.  This Agreement may not be waived,
modified, amended, supplemented, canceled or discharged, except by written
agreement of the Parties.  Failure to exercise and/or delay in exercising any
right, power or privilege in this Agreement shall not operate as a waiver.  No
waiver of any breach of any provision shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision, nor shall any
waiver be implied from any course of dealing between or among the Parties.

 

 

6

--------------------------------------------------------------------------------


 

Agreed to by Employee:

 

Signature:

 

 

Printed Name:

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------


 

STATE OF INDIANA

 

COUNTY OF ELKHART

 

Before me, a Notary Public, on this day personally appeared Matthew Long, known
to me to be the person whose name is subscribed to the foregoing instrument, and
acknowledges to me that he has executed this Agreement on behalf of himself and
his heirs, for the purposes and consideration therein expressed.

 

Given under my hand and seal of office this           day of 
                           ,               .

 

 

 

 

Notary Public in and for the State of Indiana

(PERSONALIZED SEAL)

 

 

 

 

 

Supreme Industries, Inc.

 

 

 

Signature:

 

 

Printed Name:

 

 

Title:

 

 

Date:

 

 

 

8

--------------------------------------------------------------------------------

